Citation Nr: 0207591	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-10 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent prestabilization rating for residuals, fracture right 
foot, from May 7, 1997 to May 31, 1998.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, fracture right foot, on and after June 
1, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from February 19, to May 6, 
1997.  

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO granted entitlement 
to service connection for residuals of a fracture of the 
cuboid bone of the right foot with assignment of a 10 percent 
evaluation effective May 7, 1997, the day following 
separation from service.  

In May 1998 the RO granted entitlement to an increased 
evaluation of 20 percent for residuals of a fracture of the 
right cuboid bone with reflex sympathetic dystrophy effective 
May 7, 1997.

In October 1998 the RO assigned a 50 percent prestabilization 
rating effective May 7, 1997, based on unhealed or 
incompletely healed wounds or injuries with material 
impairment of employability.  The RO reinstated the 
previously granted 20 percent evaluation for residuals of a 
fracture of the right foot effective June 1, 1998.

This case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.  


FINDINGS OF FACT

1.  During the prestabilization period from May 7, 1997 to 
May 31, 1998, the fracture of the right foot was manifested 
by unhealed or incompletely healed wounds or injuries with 
material improvement of employability likely.






2.  During the prestabilization period from May 7, 1997 to 
May 31, 1998, the fracture of the right foot did not present 
an unstabilized condition with severe level of disability 
precluding substantially gainful employment.  

3.  On and after June 1, 1998, residuals of a fracture of the 
right foot were manifested by localization of pain in the 
proximal toes, hypersensitivity to touch, loss of pin up to 
the ankle, impairment of strength, and variable motor 
contraction.  

4.  On and after June 1, 1998, residuals of a fracture of the 
right foot were productive of not more than severe incomplete 
paralysis of the external popliteal (common peroneal) nerve.

5.  On and after June 1, 1998, residuals of a fracture of the 
right foot were not productive of complete paralysis with 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of the 
50 percent prestabilization rating for residuals of a 
fracture of the right foot for the period from May 7, 1997 to 
May 31, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.28 (2001).  



2.  The criteria for an increased evaluation of 30 percent 
for residuals of a fracture of the right foot have been met 
on and after June 1, 1998.  38 U.S.C.A. §§  1155, 5107; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.123, 4.124, and 
4.124a, Diagnostic Code 8621 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in March 1997 the 
veteran was seen for a right cuboid fracture.  A short cast 
was applied.  The assessment was fracture of cuboid of the 
right foot.  In April 1997 she was seen for follow-up, status 
post right cuboid fracture.  Slight tenderness was noted 
along the right cuboid with minimum edema.  The cast was 
removed.  On follow-up, she complained of continued pain, 
right foot.  The Medical Board report shows a diagnosis of 
non-displaced fracture of the right cuboid bone of the foot.  

VA examined the veteran in May 1997.  She reported persistent 
pain and dysfunction of the right foot, which caused her to 
limp.  On examination she was observed limping on the right 
while wearing a cast shoe.  She easily moved about the 
examining room, mounting and dismounting the examining table.  
She was unable to hop on the right foot and there was pain as 
she heel and toe walked.  She could squat and rise.  

There was tenderness of the right cuboid bone laterally.  
Otherwise the foot was normal including full range of motion 
of the ankle joints.  X-rays revealed no acute fractures of 
the right foot.  The diagnosis was residual status post 
fracture of the cuboid.  

Associated with the claims file are treatment records from 
Phoenix Indian Medical Center dated from May 1997 to July 
1998.  These records show that the veteran sought treatment 
for right foot pain three days following her release from 
service.  

X-rays taken in May and July revealed no fracture of the 
cuboid bone, but old fractures of right and 3rd and 4th 
metatarsals.  A cast shoe and crutches were provided with 
instructions of tolerable weight bearing.  An equalizer was 
also prescribed.  

VA X-rays of the right ankle taken in January 1998 revealed 
soft tissue swelling laterally, but no fracture or mortise 
disruption.  X-rays of the right foot were normal.  

Associated with the claims file are VA clinical records dated 
from May 1997 to March 1998.  These records reflect that the 
veteran was seen on several occasions with complaints of 
right foot pain.  She also underwent physical therapy.  

VA examined the veteran in March 1998.  She presented on 
crutches, nonweight bearing on the right.  There was 
excessive pain avoidance reaction to very light touch 
throughout the entire foot and ankle on the right.  There was 
no gross swelling of the midfoot or ankle, except for slight 
swelling over the lateral malleolus.  Capillary circulation 
of the toes was within normal limits.  The examiner stated 
that the X-rays did not demonstrate fracture of the cuboid, 
and that if this were present, it had certainly healed 
completely.  The diagnosis was reflex sympathetic dystrophy.  

A bone scan conducted in March 1998 revealed some mild 
increased activity in the region of the left ankle and hind 
foot on the delayed images of the bony structures.  There was 
marked abnormality at the ankle where there was increased 
activity involving the distal tibia and talus at the ankle. 

VA examined the veteran in June 1998.  She was described as 
chronically ill appearing.  She limped on the right, antalgic 
gait, painfully moved about the examining room and showed 
pain removing her shoes and socks.  She moved her feet 
frequently, flexing and extending her ankles.  On 
examination, her feet were warm, pulses were bounding, and 
hair distribution was normal.  

There was minimal ridging of the toenails.  The right foot 
was hyperesthetic, tender, and there was mild swelling of the 
right foot about the ankle.  There was full range of motion 
of all foot and ankle joints with pain.  There was tenderness 
of the right cuboid bone.  Mild tenderness of the metatarsals 
of the right foot was noted.  The diagnoses were residuals, 
fracture right foot and possible reflex sympathetic dystrophy 
syndrome.  

In an October 1998 rating decision the RO assigned a 50 
percent pre-stabilization disability rating for residuals, 
fracture right foot pursuant to 38 C.F.R. § 4.28 (2001).  
That rating was effective May 7, 1997, the day after the 
veteran's discharge from service.  

VA examined the veteran in December 1998.  On examination she 
had negative straight leg raising, normal skin color, normal 
temperature, and normal pulses.  She had normal deep tendon 
reflexes, 2+, and equal.  There was localized pain, proximal 
toes up to the midfoot region.  The digital markings were 
good.  There was no evidence of swelling.  She was sensitive 
to touch throughout the compression of the mid to distal foot 
region.  Vibration was slightly lost.  Pin was lost up to the 
ankle.  She was able to distinguish dull and sharp distally.  
There was impairment in the strength of the dorsiflexion of 
the right toes.  The eversion was slightly weak on the right 
but no much as dorsiflexion weakness.  There was no evidence 
of muscle atrophy or fasciculation or actual joint 
impairment.  

The diagnosis was right foot fracture with residual pain in 
the foot suggestive of a symmetric neuritis of both medial 
and lateral portions of her foot.  The examiner failed to see 
signs of a refined sympathetic dystrophy in terms of digital 
marking change, edema, temperature change, and color change.  
She was hypersensitive to touch around the distal foot 
region, especially medial proximal region.  However, this 
could be based on nerve neuritis findings that were more than 
one nerve because she had both lateral and medial changes.  
There was no evidence of paralysis or signs of true 
sympathetic dystrophy.  There was no evidence of any new 
objective changes except for continuation of localized pain.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2001).  
See also 38 C.F.R. § 4.2 (2001).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.28, prestabilization ratings of 50 or 100 
percent may be assigned, in lieu of ratings assigned 
elsewhere, in the immediate post-discharge period.  A 
prestabilization rating continues for the 12-month period 
following discharge from service, although a prestabilization 
rating may be changed to a regular schedular total rating, or 
one authorizing a greater benefit, at any time.  A 50 percent 
prestabilization rating is for assignment when there is an 
unhealed or incompletely healed wounds or injuries with 
material impairment of employability unlikely.  A 100 percent 
prestabilization rating is for assignment when there is an 
unstabilized condition with severe disability and 
substantially gainful employment is not feasible or 
advisable.  38 C.F.R. § 4.28 and Note (1) (2001).

In accordance with 38 C.F.R. § 4.124 (a) for diseases of the 
peripheral nerves the term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
picture for a complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8521 and 8621, a 10 percent rating is 
warranted for mild incomplete paralysis of the external 
popliteal (common peroneal) nerve.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis.  A 40 percent 
rating requires complete paralysis with foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621.

A 10 percent evaluation may be assigned for moderate malunion 
of or nonunion of tarsal, or metatarsal bones, 20 percent 
when moderately, and 30 percent when severe.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5283 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist 


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed the veteran of the evidence to support her 
claim via the rating decisions, and statement and 
supplemental statements of the case and associated 
correspondence.  The above documentation in the aggregate has 
informed her of the rationale for the denial of her claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

The RO also considered the veteran's claim under the new law 
referable to the duty to assist her as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Evaluation in excess of the initial 50 
percent prestabilization rating for the 
period May 7, 1997 to May 31, 1998

A review of the record shows that for the period from May 7, 
1997 to May 31, 1998, the veteran was able to work, albeit 
she quit in March 1998.  The Board notes that the right foot 
disability required ongoing treatment; which materially 
impaired her employability; however, there is no evidence 
that she was precluded from substantially gainful employment. 

The Board finds that based on the foregoing evidence, the 
residuals of a fracture of the right foot did not present an 
unstabilized condition with severe level of disability, 
precluding substantially gainful employment during the 
prestabilization period.  38 C.F.R. § 4.28 (2001) 

Accordingly, the criteria for a 100 percent evaluation were 
not met at any time during the period from May 7, 1997 to May 
31, 1998.  As there was no basis for assignment of an 
evaluation in excess of the assigned 50 percent evaluation 
during the period in question, there exists no basis upon 
which to consider assignment of staged ratings.  See 
Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for residuals of fracture 
of the right foot from May 7, 1997 to May 31, 1998.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Evaluation in excess of 20 percent on and after June 1, 1998

The veteran is currently assigned a 20 percent disability 
rating for residuals of a fracture of the right foot, which 
is equivalent to moderate incomplete paralysis of the 
external popliteal nerve under diagnostic code 8621 or 
moderately sever malunion of or nonunion of tarsal or 
metatarsal bones under diagnostic code 5283.  The evidence 
would have to show severe incomplete paralysis or complete 
paralysis of the external popliteal nerve in order to warrant 
an increased rating for residuals, fracture right foot under 
diagnostic code 8621, or severe malunion of or nonunion of 
tarsal or metatarsal bones.  

VA examinations and medical treatment reports on file show 
that the veteran's symptomatology is for the most part pain 
with no evidence of limitation of motion of the right foot.  
Accordingly, the more appropriate diagnostic code upon which 
to rate the right foot disability is 8621, for neuritis or 
incomplete paralysis of the external popliteal (common 
peroneal) nerve.  

The criteria under diagnostic code 5283, with consideration 
of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001) are accordingly not for application.

The medical evidence does not show that there is complete 
paralysis of external popliteal nerve.  However, her 
complaints could reasonably be classified as severe, based on 
the fact that there is objective evidence of sensation 
throughout compression of the mid to distal foot region; pin 
loss up to the ankle; impairment of strength of the 
dorsiflexion, swelling tenderness of the right cuboid bone, 
and plantar flexion of the toes.  The examiner also noted 
that she limped quite a bit in the office. 

The Board finds that the objective medical evidence creates a 
reasonable doubt regarding the level of her disability from 
residuals of a fracture of the right foot.  Accordingly, the 
Board finds that the objective findings from the VA 
examinations in conjunction with the veteran's subjective 
complaints warrant a 30 percent disability rating under 
Diagnostic Code 8621 on and after June 1, 1998.  As noted 
above, the evidence does not show complete paralysis of 
external popliteal nerve, thus entitlement to a higher 
evaluation than 30 percent is not warranted.  

As the Board noted earlier, the current appeal addresses the 
initial evaluation assigned for the veteran's right foot 
disability.  Accordingly, the veteran is entitled to 
"staged" ratings on the basis of evidentiary record.  See 
Fenderson, supra.  The Board is of the opinion that no basis 
has been presented upon which to change the current 
disability evaluation scheme as discussed above which 
includes a partial grant of the veteran's appeal.


Additional Consideration

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  



The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO 
considered the criteria for assignment of an extraschedular 
evaluation; however, it is clear that the RO did not grant 
entitlement to an increased evaluation for the right foot 
disability on this basis. 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the service-connected 
disability considered herein, interfered with employment and 
required frequent inpatient care.  However, the current 
schedular criteria for the periods of time in question 
adequately compensate the veteran for the current nature and 
extent of severity of her residuals fracture right foot.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for residuals of a fracture of the right foot from May 7, 
1997 to May 31, 1998 is denied.  

Entitlement to an increased evaluation of 30 percent on and 
after June 1, 1998, for residuals of a fracture of the right 
foot, is granted subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

